 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                     )
 4                                                 )
 5
                           Plaintiff,              )        Case No.: 2:16-cr-00265-GMN-NJK
           vs.                                     )
 6                                                 )                   ORDER
     PASTOR FAUSTO PALAFOX, et al.,                )
 7                                                 )
                           Defendants.             )
 8
                                                   )
 9

10         The Court has reviewed and compared the notes provided in camera with the letter sent
11   to defense counsel.
12         Accordingly,
13         IT IS HEREBY ORDERED that the Government shall disclose the unredacted
14   information contained in the SEALED Attachment.
15         DATED this _____
                       3    day of October, 2019.
16

17                                              ___________________________________
18
                                                Gloria M. Navarro, District Judge
                                                United States District Court
19

20

21

22

23

24

25



                                              Page 1 of 1
